Exhibit 10(j)

 

[TENET LETTERHEAD]

 

December 15, 2011

 

[Address Omitted]

 

Dear Britt:

 

I am pleased to offer you the position of President-Hospital Operations with
Tenet Employment, Inc. (herein referred to as “Tenet”) located in Dallas,
Texas.  This position will be reporting to Trevor Fetter, President and Chief
Executive Officer.  All offers are contingent upon satisfactory completion of a
pre-work drug screen, background investigation and reference checks.  The
following are the terms and conditions of your employment with the company.

 

1.              Start Date:  You will assume your role of President-Hospital
Operations on January 3, 2012.  However you will be placed on payroll as a Tenet
employee on December 19, 2011.  The period between the date you are employed
with Tenet and the date you assume your role will be used for personal
transition activities (“transition period”).  During this transition period, you
will only receive base compensation and benefits.  Other compensation will
commence on January 3, 2012.

 

2.              Compensation and Benefits: You will be entitled to compensation
and benefits as follows:

 

A.                                    Base Compensation: Your base compensation
will be an annual exempt rate of $650,000.00, payable bi-weekly.

 

B.                                    Benefits: You are eligible to receive all
standard employee benefits in accordance with Tenet plans.

 

C.                                    Annual Incentive Plan:  Your position is
eligible to participate in Tenet’s Annual Incentive Plan (AIP) according to the
terms of the Plan.  Your target award is 95% of your base salary.  Participation
in the AIP does not guarantee that an award will be made.

 

D.                                    Manager’s Plan: You are eligible to
participate in the company’s paid time off plan (the “MTO Plan”) according to
your tenure with the company.

 

E.                                     Long Term Incentives:  As
President-Hospital Operations, you will be eligible for future long-term
incentives, which are typically awarded annually and based on the guidelines
established by the Compensation Committee.  In the recent past, long-term
incentives for senior officers have been a combination of equity and cash
grants.  In addition, you will be granted 225,000 fully vested, non-qualified
restricted stock units, which will be granted on the last business day of the
month you assume the role of President-Hospital Operations.  If you voluntarily
terminate your employment, alter your full time status, or are terminated for
cause within three years of your start date, the grant will be subject to
reimbursement based on the following schedule:

 

·Termination within less than one year

 

– 100%

·Termination between one and two years

 

– 66%

·Termination between two and three years

 

– 33%

 

If reimbursement is required, you will be advised in writing of the exact amount
and form of reimbursement, which will be due within 90 days of your last day
worked.

 

F.                                      Sign-On Bonus:  You will receive a fully
taxable sign-on bonus in the amount of $462,000.00.  Your bonus will be paid
with your first paycheck after you assume your role as President-Hospital
Operations.  If you voluntarily terminate your employment, alter your full time
status, or are

 

--------------------------------------------------------------------------------


 

terminated for cause within two years of your start date, you will be required
to reimburse Tenet for all monies paid to you or on your behalf.  The amount due
is based on the following schedule:

 

·Termination within less than one year

 

– 100%

·Termination between one and two years

 

– 50%

 

G.                                    Relocation:  Tenet’s goal is to make your
relocation process as smooth as possible.  Therefore, it is very important that
you first contact Shelley Giles, Tenet’s Relocation Director, at 469-893-6131,
to initiate your relocation benefits, prior to any relocation activities, e.g.
marketing and/or selling your home.

 

An itemized list of your relocation benefits is attached. After review, please
initial these pages and return with your signed offer letter.  If you
voluntarily terminate your employment, alter your full time status, or are
terminated for cause within two years of your start date in the new location all
monies paid to you or on your behalf are subject to reimbursement based on the
following schedule:

 

·Termination within less than one year

 

– 100%

·Termination between one and two years

 

– 50%

 

If payback is required, you will be advised in writing of the exact amount and
payment will be due and payable within 90 days of your last day worked.

 

H.                                   Executive Severance Plan:  You will be
eligible to participate in the Executive Severance Plan effective as of start of
employment on December 19, 2011, which will provide you with certain severance
benefits in the event of a Qualifying Termination as defined in the
plan.  Participation will require execution of a Tenet Executive Severance Plan
Agreement.  You will receive a separate communication containing more details
about the plan, your participation in the plan and an agreement which you will
need to sign, from the Executive Compensation Department following your
employment date with Tenet.

 

I.                                        Supplemental Executive Retirement
Plan:  You will be named to the supplemental executive retirement plan (SERP)
which provides enhanced retirement, disability and life insurance benefits. 
Details of that plan will be provided under separate cover.

 

3.                                      Employment Status: Your employment with
Tenet will be on an at-will basis, which means that either you or the company
may terminate the employment relationship, with or without notice and with or
without cause at any time. As used in this letter, the term “cause” shall
include, but shall not be limited to, dishonesty, fraud, willful misconduct,
self-dealing or violations of the Tenet Standards of Conduct, breach of
fiduciary duty (whether or not involving personal profit), failure, neglect or
refusal to perform your duties in any material respect, violation of law (except
traffic violations or similar minor infractions), violation of Tenet’s Human
Resources or other Policies, or any material breach of this letter.

 

4.                                      Compliance with Tenet Policies,
Rules and Regulations: By signing this letter below, you agree to abide by all
Tenet Human Resources and other policies, procedures, rules and regulations
currently in effect or that may be adopted from time to time, including the
Tenet Performance Management policy and the Tenet Standards of Conduct. To the
extent that any such policies, rules or regulations, or any benefit plans in
which you are a participant, conflict with the terms of this letter, the actual
terms of those policies or plans shall control.

 

A.                                         Ethics & Compliance:  All Tenet
employees are required to attend Ethics & Compliance classes within established
Tenet policy guidelines, as well as a refresher course every year.  Please
contact your Human Resources representative for more information or access the
company intranet site (www.eTenet.com) for additional information.

 

5.                                      Standards of Conduct:  As an employee of
Tenet, you agree to abide by Tenet’s Standards of Conduct, which reflect Tenet’s
basic values of high-quality, cost-effective health services; honesty,
trustworthiness, and reliability in all relationships; leadership in the
development of partnership arrangements with providers of

 

2

--------------------------------------------------------------------------------


 

health services; good corporate citizenship of the communities where Tenet
provides services; pursuit of fiscal responsibility and growth; compliance with
all applicable rules, regulations, policies and procedures; and fair treatment
of employees.

 

6.                                      Conflict Resolution: As a condition of
employment, you agree to abide by Tenet’s Fair Treatment Process which includes
final and binding Arbitration as a resolution to any grievance that results out
of your employment or termination of employment with Tenet.

 

7.                                      Orientation/Onboarding: Sherri Moore,
Director of Human Resources, will be in touch with you soon regarding onboarding
at Tenet. On your first day you will need to bring two original forms of
identification to complete the I-9 form.

 

8.                                      Executive Orientation: Trevor Fetter and
his Senior Leadership team host Executive Orientation meetings at the corporate
office in Dallas, Texas.  This two-day program is designed to acquaint you with
your executive leadership and Tenet’s national strategies.  As a new leader
within Tenet, you will be required to attend the next Executive Orientation
session, at a date to be determined.

 

If you accept this offer, please sign and date the original of this letter and
return it to Sherri Moore in the Corporate Human Resources Department by
December 19, 2011.  A copy of this letter is enclosed for your records. Thank
you.

 

Sincerely,

 

 

 

 

 

 

 

/s/ Cathy Fraser

 

 

 

 

 

 

 

Cathy Fraser

 

 

 

SVP, Human Resources

 

 

 

 

 

 

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

 

 

/s/ Britt T. Reynolds

 

Date:

12/17, 2011

Signature

 

 

 

 

3

--------------------------------------------------------------------------------